Exhibit 10.1

THIRD AMENDMENT TO
CREDIT AGREEMENT

THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Third Amendment”), dated as of
July 13, 2007 (the “Third Amendment Closing Date”) is among HILAND OPERATING,
LLC, a Delaware limited liability company (the “Borrower”), the banks and other
financial institutions listed on the signature pages hereto (together with each
other person who becomes a Lender, collectively the “Lenders”), and MIDFIRST
BANK, a federally chartered savings association, individually as a Lender and as
the Administrative Agent (the “Administrative Agent”).

Preliminary Statement

WHEREAS, the Borrower, the Administrative Agent and the Lenders are parties to
that certain Credit Agreement dated as of February 15, 2005 (as same may be
further amended, restated, increased and extended, the “Original Credit
Agreement”), under and subject to the terms of which the Lenders have committed
to make Revolving Loans and issue Letters of Credit to the Borrower; and

WHEREAS, the Borrower, the Administrative Agent and the Lenders are parties to
that certain First Amendment to Credit Agreement dated as of September 26, 2005
(the “First Amendment”); and

WHEREAS, the Borrower, the Administrative Agent and the Lenders are parties to
that certain Second Amendment to Credit Agreement dated as of June 8, 2006 (the
“Second Amendment, and together with the First Amendment and the Original Credit
Agreement, the “Credit Agreement”); and

WHEREAS, the Borrower has requested that the Administrative Agent and Lenders
modify the Credit Agreement to change certain terms thereof, including, among
other things, to increase the size of the Revolver A Commitment from
$191,000,000 to $241,000,000; and

WHEREAS, the Administrative Agent and Lenders have agreed to modify the Credit
Agreement in accordance with the terms and conditions contained in this Third
Amendment; and

WHEREAS, the Borrower, the Administrative Agent and the Lenders wish to execute
this Third Amendment to evidence such agreement;

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Borrower, the Administrative
Agent and the Lenders hereby agree as follows (all capitalized terms used herein
and not otherwise defined shall have the meanings as defined in the Credit
Agreement):


--------------------------------------------------------------------------------


Section 1.               Amendment to Section 1.01.  Section 1.01 of the Credit
Agreement is hereby amended as follows:


(A)           THE DEFINITION OF “ADJUSTED EBITDA” IS HEREBY AMENDED BY DELETING
SUCH DEFINITION IN ITS ENTIRETY AND REPLACING IT WITH THE FOLLOWING:

“Adjusted EBITDA” means, with respect to the Parent, the Borrower and its
Subsidiaries for any period, Consolidated Net Income for such period plus,
without duplication and to the extent reflected as a charge in the statement of
such Consolidated Net Income for such period, the sum of (a) income tax expense,
(b) interest expense, amortization or write-off of debt discount and debt
issuance costs and commissions, discounts and other fees and charges associated
with Indebtedness (including the Indebtedness in respect of the Loans),
(c) depreciation and amortization expense, (d) amortization of intangibles and
organization costs, (e) any extraordinary non-cash expenses or losses determined
in accordance with GAAP, (f) any extraordinary, unusual or non-recurring cash
losses, (g) non-cash unit-based compensation expense and (h) non-cash loss on
any Swap Agreements and minus, (i) to the extent included in the statement of
such Consolidated Net Income for such period, any extraordinary, unusual or
non-recurring non-cash income or gains (including, whether or not otherwise
includable as a separate item in the statement of such Consolidated Net Income
for such period, gains on the sales of assets outside of the ordinary course of
business and non-cash gains on Swap Agreements) and (ii) any cash payments made
during such period in respect of non-cash expenses or losses and subsequent to
the fiscal quarter in which the relevant non-cash expenses or losses were
reflected as a charge in the statement of Consolidated Net Income, all as
determined on a consolidated basis.   For purposes of calculating Adjusted
EBITDA of the Parent, the Borrower and its Subsidiaries for any period for the
purposes of Section 6.17 and Section 6.18 of this Agreement, (i) the earnings
before interest, taxes, depreciation and amortization calculated as set forth
above of any Person or assets or Specified Acquisition acquired by the Borrower
or its Subsidiaries during such period shall be included using the annualized
historical financial results for the period in which the Borrower or one of its
Subsidiaries has owned such Person or assets until such as time as the Borrower
or one of its Subsidiaries has owned such assets for a period of at least twelve
(12) months) on a pro forma basis for such period as if such acquisition, and
the incurrence or assumption of any Indebtedness in connection therewith, had
occurred on the first day of such period and based upon the financial statements
and other information delivered to the Administrative Agent pursuant to Section
5.01 hereof, and (ii) the earnings before interest, taxes, depreciation and
amortization calculated as set forth above of any Person or assets Disposed of
by the Borrower or its Subsidiaries during such period shall be excluded, on a
pro forma basis for such period (if positive) as if such Disposition, and the
payment of any Indebtedness in connection

2


--------------------------------------------------------------------------------


therewith, had occurred on the first day of such period and based upon the
financial statements and other information delivered to the Administrative Agent
pursuant to Section 5.01 hereof.”


(B)           THE DEFINITION OF “REVOLVER A COMMITMENT” IS HEREBY AMENDED BY
DELETING SUCH DEFINITION IN ITS ENTIRETY AND REPLACING IT WITH THE FOLLOWING:

“Revolver A Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolver A Loans and to acquire participations in Letters of
Credit hereunder, expressed as an amount representing the maximum aggregate
amount of such Lender’s Revolver A Credit Exposure hereunder, as such commitment
may be (a) reduced from time to time pursuant to Section 2.09, (b) increased
from time to time pursuant to Section 2.20, and (c) reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to
Section 9.04.  The initial amount of each Lender’s Revolver A Commitment is set
forth on Schedule 2.01, or in the Assignment and Assumption pursuant to which
such Lender shall have assumed its Commitment, as applicable.  The initial
aggregate amount of the Lenders’ Revolver A Commitments is $241,000,000.”


(C)           THE FOLLOWING DEFINITION OF “THIRD AMENDMENT” IS HEREBY ADDED IN
PROPER ALPHABETICAL ORDER:

“Third Amendment” means that certain Third Amendment to Credit Agreement by and
between the Borrower, the Administrative Agent and the Lenders dated as of the
Third Amendment Closing Date, amending this Agreement.”


(D)           THE FOLLOWING DEFINITION OF “THIRD AMENDMENT CLOSING DATE” IS
HEREBY ADDED IN PROPER ALPHABETICAL ORDER:

“Third Amendment Closing Date” shall mean July 13, 2007.”


(E)           THE DEFINITION OF “SECURITY DOCUMENTS” IS HEREBY DELETED IN ITS
ENTIRETY AND REPLACED WITH THE FOLLOWING:

“Security Documents” means the guaranty of each of the Guarantors, together with
any guaranty delivered pursuant to Section 5.16 hereof, and any and all other
security agreements, pledge agreements, mortgages, deeds of trust, leasehold
mortgages, leasehold deeds of trust, guaranty agreements, landlord’s consents,
estoppels, assignments, UCC financing statements and all similar documents
executed by any Person in connection herewith, including, without limitation,
all documents and instruments listed on Schedule 1.01 attached hereto, together
with any agreements delivered pursuant to Section 5.12 hereof, granting to the
Administrative Agent for the benefit of the Lenders a first Lien and security
interest in substantially all of the Collateral of the Borrower and

3


--------------------------------------------------------------------------------


its Subsidiaries as security for the Obligations, including, without limitation,
any such documents or agreements delivered with respect to the Bakken System
pursuant to the First Amendment; with respect to the Kinta Area Gas Gathering
System pursuant to the Second Amendment; or in connection with the Third
Amendment, in each case subject only to Liens permitted by Section 6.02 hereof.”


SECTION 2.               AMENDMENT TO SECTION 2.02(C).  THE LAST SENTENCE OF
SECTION 2.02(C) OF THE CREDIT AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND
REPLACED WITH THE FOLLOWING:

“Borrowings of more than one type may be outstanding at the same time; provided
that there shall not at any time be more than a total of ten (10) Eurodollar
Revolving Borrowings outstanding.”


SECTION 3.               AMENDMENT TO SECTION 2.20.  SECTION 2.20(A) OF THE
CREDIT AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND REPLACED WITH THE
FOLLOWING:

“SECTION 2.20.      Increase of Revolver A Commitments.  (a) If, prior to and
after giving effect to any increase in the Revolver A Commitments pursuant to
this Section 2.20, no Default, Event of Default or Material Adverse Effect shall
have occurred and be continuing, the Borrower may at any time and from time to
time, but in no event more than one (1) time in any fiscal year, request an
increase of the aggregate Revolver A Commitments by notice to the Administrative
Agent in writing of the amount of such proposed increase (such notice, a
“Commitment Increase Notice”); provided, however, that (i) each such increase
shall be at least $10,000,000, (ii) the cumulative increase in Revolver A
Commitments pursuant to this Section 2.20 shall not exceed $100,000,000,
(iii) the Revolver A Commitment of any Lender may not be increased without such
Lender’s consent, (iv) the aggregate amount of the Lenders’ Revolver A
Commitments shall not exceed $341,000,000 and (v) such proposed increase shall
be further conditioned upon the Borrower’s delivery to the Administrative Agent,
who shall distribute such information to the Lenders, of the following, in each
case reasonably acceptable to the Required Lenders, both in form and substance:
(x) reasonable evidence that collateral, in addition to any and all Collateral
securing the Obligations as of the date of the Commitment Increase Notice, has
been acquired, or will be acquired with Borrowings made in connection with such
increase in the Revolver A Commitments, to secure the full amount of the
Obligations, as increased as contemplated by the Commitment Increase Notice and
(y) cash flow projections, including with respect to such acquired or to be
acquired collateral, which projections shall be prepared in good faith, based on
reasonable assumptions as of the date of the Commitment Increase Notice and if
requested by the Required Lenders, verified by independent third-parties
selected by the Administrative Agent.  Each Lender will notify the
Administrative Agent within fifteen (15) days after receipt of the evidence
described in

4


--------------------------------------------------------------------------------


clause (v) immediately above whether or not the additional collateral, and the
evidence thereof, is acceptable to such Lender provided that if such notice is
not received by the Administrative Agent within such time, such Lender shall be
deemed to be satisfied with such evidence.  If the conditions in clauses (i)
through (v) above have been satisfied, the Administrative Agent shall, within
five (5) Business Days after the Administrative Agent is aware that such
conditions have been satisfied, notify each Lender thereof.  Each Lender
desiring to increase its Revolver A Commitment shall notify the Administrative
Agent in writing no later than fifteen (15) days after receipt by the Lender of
such notice from the Administrative Agent.  Any Lender that accepts an offer to
it by the Borrower to increase its Revolver A Commitment pursuant to this
Section 2.20 shall, in each case, execute an agreement (a “Commitment Increase
Agreement”), in substantially the form attached hereto as Exhibit B, with the
Borrower and the Administrative Agent, whereupon such Lender shall be bound by
and entitled to the benefits of this Agreement with respect to the full amount
of its Revolver A Commitment as so increased, and the definition of Revolver A
Commitment in Section 1.01 and Schedule 2.01 hereof shall be deemed to be
amended to reflect such increase.  Any Lender that does not notify the
Administrative Agent within such period that it will increase its Revolver A
Commitment shall be deemed to have rejected such offer to increase its
Revolver A Commitment.  No Lender shall have any obligation whatsoever to agree
to increase its Revolver A Commitment.  Any agreement to increase a Lender’s pro
rata share of the increased Revolver A Commitment shall be irrevocable and shall
be effective upon notice thereof by the Administrative Agent at the same time as
that of all other increasing Lenders.


SECTION 4.               AMENDMENT TO SCHEDULE 1.01.  SCHEDULE 1.01 TO THE
CREDIT AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND REPLACED BY SCHEDULE 1.01
ATTACHED HERETO.


SECTION 5.               AMENDMENT TO SCHEDULE 2.01.  SCHEDULE 2.01 TO THE
CREDIT AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND REPLACED BY SCHEDULE 2.01
ATTACHED HERETO.


SECTION 6.               AMENDMENT TO SCHEDULE 3.06(B).  SCHEDULE 3.06(B) TO THE
CREDIT AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND REPLACED BY SCHEDULE
3.06(B) ATTACHED HERETO.


SECTION 7.               AMENDMENT TO SCHEDULE 3.24.  SCHEDULE 3.24 TO THE
CREDIT AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND REPLACED BY SCHEDULE 3.24
ATTACHED HERETO.


SECTION 8.               AMENDMENT TO SCHEDULE 5.18.  SCHEDULE 5.18 TO THE
CREDIT AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND REPLACED BY SCHEDULE 5.18
ATTACHED HERETO


SECTION 9.               RE-ALLOCATION OF COMMITMENTS.  ON THE EFFECTIVE DATE
THERE SHALL EITHER BE NO LOANS OUTSTANDING OR ARRANGEMENTS SATISFACTORY TO THE
ADMINISTRATIVE AGENT SHALL HAVE BEEN MADE TO PREPAY ALL OUTSTANDING LOANS,
TOGETHER WITH ACCRUED INTEREST THEREON;

5


--------------------------------------------------------------------------------



PROVIDED, HOWEVER, THAT THE BORROWER SHALL NOT BE REQUIRED TO MAKE ANY PAYMENTS
REQUIRED UNDER SECTION 2.16 OF THE CREDIT AGREEMENT IN CONNECTION WITH THE
INCREASE ADJUSTMENTS IN THE COMMITMENTS AS ARE EVIDENCED BY THIS THIRD
AMENDMENT.  ANY PREPAYMENT MADE BY THE BORROWER IN ACCORDANCE WITH THE PRECEDING
SENTENCE OF THIS SECTION 9 MAY BE MADE WITH THE PROCEEDS OF AN ADVANCE MADE BY
EACH OF THE LENDERS IN CONNECTION WITH THE INCREASE AND ADJUSTMENT OF THE
COMMITMENTS PURSUANT TO THIS SECTION 9.  THE BORROWER AND ALL LENDERS HEREBY
INSTRUCT AND IRREVOCABLY AUTHORIZE THE ADMINISTRATIVE AGENT TO ACCEPT SUCH
PREPAYMENTS, AFFECT SUCH OFFSETS, AND DISTRIBUTE THE PROCEEDS OF EACH LOAN MADE
BY ANY LENDER ON THE EFFECTIVE DATE AS ARE NECESSARY TO EFFECT THE ADJUSTMENTS
IN THE COMMITMENTS AS ARE EVIDENCED BY THIS THIRD AMENDMENT.


SECTION 10.             REPRESENTATIONS TRUE; NO DEFAULT.  THE BORROWER
REPRESENTS AND WARRANTS THAT:


(A)           THIS THIRD AMENDMENT HAS BEEN DULY AUTHORIZED, EXECUTED AND
DELIVERED ON ITS BEHALF; THE CREDIT AGREEMENT, AS AMENDED HEREBY, TOGETHER WITH
THE OTHER LOAN DOCUMENTS TO WHICH THE BORROWER IS A PARTY, CONSTITUTE VALID AND
LEGALLY BINDING AGREEMENTS OF THE BORROWER ENFORCEABLE IN ACCORDANCE WITH THEIR
TERMS;


(B)           THE REPRESENTATIONS AND WARRANTIES OF THE BORROWER CONTAINED IN
ARTICLE III OF THE CREDIT AGREEMENT ARE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS ON AND AS OF THE DATE HEREOF AS THOUGH MADE ON AND AS OF THE DATE
HEREOF EXCEPT TO THE EXTENT SUCH REPRESENTATIONS AND WARRANTIES SPECIFICALLY
RELATE TO AN EARLIER DATE, IN WHICH CASE THEY WERE TRUE AND CORRECT IN ALL
MATERIAL RESPECTS ON AND AS OF SUCH EARLIER DATE; AND


(C)           NO DEFAULT OR EVENT OF DEFAULT UNDER THE CREDIT AGREEMENT HAS
OCCURRED AND IS CONTINUING.


SECTION 11.             EXPENSES, ADDITIONAL INFORMATION.  THE BORROWER SHALL
PAY TO THE ADMINISTRATIVE AGENT ALL REASONABLE EXPENSES INCURRED IN CONNECTION
WITH THE EXECUTION OF THIS THIRD AMENDMENT, INCLUDING ALL REASONABLE EXPENSES
INCURRED IN CONNECTION WITH ANY PREVIOUS NEGOTIATION AND LOAN DOCUMENTATION. 
THE BORROWER SHALL FURNISH TO THE ADMINISTRATIVE AGENT AND LENDERS ALL SUCH
OTHER DOCUMENTS, CONSENTS AND INFORMATION RELATING TO THE BORROWER AND EACH
OTHER LOAN PARTY AS THE ADMINISTRATIVE AGENT OR ANY LENDER MAY REASONABLY
REQUIRE TO ACCOMPLISH THE PURPOSES HEREOF.


SECTION 12.             CONDITIONS TO EFFECTIVENESS.  THIS THIRD AMENDMENT SHALL
BECOME EFFECTIVE ON THE DATE (THE “EFFECTIVE DATE”) WHEN, AND ONLY WHEN:


(A)           THE BORROWER, THE GUARANTORS, THE ADMINISTRATIVE AGENT AND EACH
LENDER SHALL HAVE EXECUTED AND DELIVERED TO THE ADMINISTRATIVE AGENT A
COUNTERPART OF THIS THIRD AMENDMENT;


(B)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED RESOLUTIONS, IN FORM
AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT, OF THE
BORROWER AND EACH GUARANTOR AUTHORIZING THE EXECUTION, DELIVERY AND PERFORMANCE
OF THIS THIRD AMENDMENT, EACH SUCH COPY BEING ATTACHED TO AN ORIGINAL
CERTIFICATE OF AN

6


--------------------------------------------------------------------------------



AUTHORIZED OFFICER OF THE BORROWER AND EACH GUARANTOR, DATED AS OF THE THIRD
AMENDMENT CLOSING DATE CERTIFYING (I) THAT THE RESOLUTIONS ATTACHED THERETO ARE
TRUE, CORRECT AND COMPLETE COPIES OF RESOLUTIONS DULY ADOPTED BY THE BORROWER
AND EACH GUARANTOR, AS APPLICABLE, (II) THAT SUCH RESOLUTIONS CONSTITUTE ALL
RESOLUTIONS ADOPTED WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED HEREBY, (III)
THAT SUCH RESOLUTIONS HAVE NOT BEEN AMENDED, MODIFIED, REVOKED OR RESCINDED AS
OF THE THIRD AMENDMENT CLOSING DATE, (IV) THAT THE ARTICLES OF ORGANIZATION AND
REGULATIONS OF THE BORROWER AND EACH GUARANTOR, AS APPLICABLE, HAVE NOT BEEN
AMENDED OR OTHERWISE MODIFIED SINCE THE EFFECTIVE DATE OF THE CREDIT AGREEMENT,
EXCEPT PURSUANT TO ANY AMENDMENTS ATTACHED THERETO, AND (V) AS TO THE INCUMBENCY
AND SIGNATURE OF THE OFFICERS OF THE BORROWER AND EACH GUARANTOR EXECUTING THIS
THIRD AMENDMENT;


(C)           EACH OF THE REPRESENTATIONS AND WARRANTIES MADE BY THE BORROWER
AND EACH GUARANTOR IN OR PURSUANT TO THE LOAN DOCUMENTS SHALL BE TRUE AND
CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE THIRD AMENDMENT CLOSING DATE,
EXCEPT TO THE EXTENT SUCH REPRESENTATION AND WARRANTIES SPECIFICALLY RELATE TO
AN EARLIER DATE,  IN WHICH CASE THEY WERE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS ON AND AS OF SUCH EARLIER DATE;


(D)           NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING;


(E)           NO EVENT SHALL HAVE OCCURRED WITH RESPECT TO THE PARENT, THE
BORROWER AND ITS SUBSIDIARIES, TAKEN AS A WHOLE, WHICH, IN THE REASONABLE
OPINION OF ANY OF THE LENDERS, HAS HAD, OR COULD REASONABLY BE EXPECTED TO HAVE,
A MATERIAL ADVERSE EFFECT;


(F)            THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A FULLY EXECUTED
COPY OF THAT CERTAIN FEE LETTER BETWEEN THE BORROWER AND THE ADMINISTRATIVE
AGENT PERTAINING TO CERTAIN FEES AND EXPENSES PAYABLE BY THE BORROWER TO SUCH
PARTIES AS SET FORTH IN SUCH LETTER AND ALL FEES AND OTHER AMOUNTS DUE AND
PAYABLE ON OR PRIOR TO THE THIRD AMENDMENT CLOSING DATE, INCLUDING, TO THE
EXTENT INVOICED, REIMBURSEMENT OR PAYMENT OF ALL OUT OF POCKET EXPENSES REQUIRED
TO BE REIMBURSED OR PAID BY THE BORROWER HEREUNDER;


(G)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED EACH OF THE SECURITY
DOCUMENTS, DULY EXECUTED AND COMPLETED IN SUFFICIENT NUMBER OF COUNTERPARTS FOR
RECORDING, IF NECESSARY, AND THEY SHALL CONSTITUTE SATISFACTORY SECURITY
DOCUMENTATION TO CREATE FIRST PRIORITY SECURITY INTERESTS IN THE COLLATERAL,
(FREE AND CLEAR OF ALL LIENS, OTHER THAN LIENS PERMITTED BY SECTION 6.02 OF THE
CREDIT AGREEMENT);


(H)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED THE FOLLOWING:


(I)            UNIFORM COMMERCIAL CODE FINANCING STATEMENTS (FORM UCC-1) AND
SUCH EVIDENCE OF FILING OR ARRANGEMENTS FOR FILING AS MAY BE ACCEPTABLE TO THE
ADMINISTRATIVE AGENT, NAMING THE RELEVANT LOAN PARTY AS THE DEBTOR AND THE
ADMINISTRATIVE AGENT AS THE SECURED PARTY, OR OTHER SIMILAR INSTRUMENTS

7


--------------------------------------------------------------------------------



OR DOCUMENTS, FILED OR TO BE FILED UNDER THE UNIFORM COMMERCIAL CODE OF ALL
JURISDICTIONS AS MAY BE NECESSARY OR, IN THE OPINION OF THE ADMINISTRATIVE
AGENT, DESIRABLE TO PERFECT THE SECURITY INTEREST OF THE ADMINISTRATIVE AGENT
PURSUANT TO THE SECURITY DOCUMENTS;


(II)           CERTIFIED COPIES OF UNIFORM COMMERCIAL CODE REQUESTS FOR
INFORMATION OR COPIES (FORM UCC-11), OR A SIMILAR SEARCH REPORT CERTIFIED BY A
PARTY ACCEPTABLE TO THE ADMINISTRATIVE AGENT, DATED A DATE REASONABLY NEAR TO
THE EFFECTIVE DATE, LISTING ALL EFFECTIVE FINANCING STATEMENTS WHICH NAME ANY
LOAN PARTY (UNDER ITS PRESENT NAME AND ANY PREVIOUS NAMES) AS THE DEBTOR AND
WHICH ARE FILED IN THE JURISDICTIONS IN WHICH FILINGS OF ANY SECURITY DOCUMENTS
ARE MADE PURSUANT TO THIS AGREEMENT, TOGETHER WITH COPIES OF SUCH FINANCING
STATEMENTS NONE OF WHICH (OTHER THAN THOSE (I) SECURING THE OBLIGATIONS, IF SUCH
FORM UCC-11 OR SEARCH REPORT, AS THE CASE MAY BE, IS CURRENT ENOUGH TO LIST SUCH
FINANCING STATEMENTS, OR (II) THAT ARE TERMINATED AS OF THE EFFECTIVE DATE OR
WITHIN A TIME FRAME OTHERWISE ACCEPTABLE TO THE ADMINISTRATIVE AGENT) SHALL
COVER ANY COLLATERAL DESCRIBED IN THE SECURITY DOCUMENTS; AND


(III)          COPIES OF TAX LIEN SEARCHES FOR EACH JURISDICTION IN WHICH A
SECURITY DOCUMENT IS FILED OR RECORDED PURSUANT TO THIS AGREEMENT, CERTIFIED BY
A PARTY ACCEPTABLE TO THE ADMINISTRATIVE AGENT, LISTING ALL TAX LIENS IMPOSED ON
ANY LOAN PARTY OR ANY OF ITS ASSETS (NONE OF WHICH SHALL COVER ANY COLLATERAL
DESCRIBED IN THE SECURITY DOCUMENTS);


(I)            THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED, AND BE SATISFIED
WITH, THE TITLE INFORMATION WITH RESPECT TO THE COLLATERAL AND SHALL, IN ITS
SOLE AND ABSOLUTE DISCRETION, BE SATISFIED WITH THE STATUS OF TITLE TO THE
COLLATERAL;


(J)            THE ADMINISTRATIVE AGENT OR ANY LENDER OR COUNSEL TO THE
ADMINISTRATIVE AGENT SHALL RECEIVE SUCH OTHER INSTRUMENTS OR DOCUMENTS AS THEY
MAY REASONABLY REQUEST;


(K)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A FAVORABLE WRITTEN
OPINION (ADDRESSED TO THE ADMINISTRATIVE AGENT AND THE LENDERS AND DATED THE
EFFECTIVE DATE) OF MCAFEE & TAFT, COUNSEL FOR THE BORROWER, RELATING TO THE
PARENT, THE BORROWER AND ITS SUBSIDIARIES, THIS THIRD AMENDMENT AND THE
TRANSACTIONS AND ANY OTHER MATTERS AS ANY LENDER SHALL REASONABLY REQUEST.  THE
BORROWER HEREBY REQUESTS SUCH COUNSEL TO DELIVER SUCH OPINION;


(L)            THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A FAVORABLE WRITTEN
OPINION (ADDRESSED TO THE ADMINISTRATIVE AGENT AND THE LENDERS AND DATED THE
EFFECTIVE DATE) OF VINSON & ELKINS LLP, OUTSIDE COUNSEL FOR THE BORROWER,
RELATING TO CERTAIN OF THE LOAN PARTIES AND ANY OTHER MATTERS AS ANY LENDER
SHALL REASONABLY REQUEST.  THE BORROWER HEREBY REQUESTS SUCH COUNSEL TO DELIVER
SUCH OPINION;

8


--------------------------------------------------------------------------------



(M)          THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED FAVORABLE WRITTEN
OPINIONS (ADDRESSED TO THE ADMINISTRATIVE AGENT AND THE LENDERS AND DATED THE
EFFECTIVE DATE) OF EACH LOCAL COUNSEL OF THE BORROWER APPROVED BY THE
ADMINISTRATIVE AGENT, FOR EACH STATE WHERE ANY PORTION OF THE COLLATERAL IS
LOCATED, RELATING TO THE ENFORCEABILITY OF THE SECURITY DOCUMENTS IN SUCH STATE
AND ANY OTHER MATTERS AS ANY LENDER SHALL REASONABLY REQUEST;


(N)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SUCH DOCUMENTS AND
CERTIFICATES AS THE ADMINISTRATIVE AGENT OR ITS COUNSEL MAY REASONABLY REQUEST
RELATING TO THE ORGANIZATION, EXISTENCE AND GOOD STANDING OF THE BORROWER, THE
GUARANTORS, THE PARENT AND THE GENERAL PARTNER, THE AUTHORIZATION OF THE
TRANSACTIONS AND ANY OTHER LEGAL MATTERS RELATING TO THE BORROWER, THE
GUARANTORS, PARENT AND THE GENERAL PARTNER, THIS THIRD AMENDMENT, THE CREDIT
AGREEMENT OR THE TRANSACTIONS, ALL IN FORM AND SUBSTANCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT AND ITS COUNSEL; AND


(O)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A CERTIFICATE, DATED
THE EFFECTIVE DATE AND SIGNED BY THE PRESIDENT, A VICE PRESIDENT OR A FINANCIAL
OFFICER OF THE BORROWER, CONFIRMING COMPLIANCE WITH THE CONDITIONS SET FORTH IN
PARAGRAPHS (A) AND (B) OF SECTION 4.02 OF THE CREDIT AGREEMENT.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date upon the satisfaction of all of the foregoing conditions, and
such notice shall be conclusive and binding.  Notwithstanding the foregoing, the
rights and obligations of the parties hereunder shall not become effective
unless each of the foregoing conditions is satisfied (or waived pursuant to
Section 9.02 of the Credit Agreement) at or prior to 3:00 p.m. Oklahoma City,
Oklahoma time, on July 13, 2007 (and, in the event such conditions are not so
satisfied or waived, this Third Amendment shall be null and void and of no
further force and effect.


SECTION 13.             MISCELLANEOUS PROVISIONS.


(A)           FROM AND AFTER THE EXECUTION AND DELIVERY OF THIS THIRD AMENDMENT,
THE CREDIT AGREEMENT SHALL BE DEEMED TO BE AMENDED AND MODIFIED AS HEREIN
PROVIDED, AND EXCEPT AS SO AMENDED AND MODIFIED THE CREDIT AGREEMENT SHALL
CONTINUE IN FULL FORCE AND EFFECT.


(B)           THE CREDIT AGREEMENT, THE FIRST AMENDMENT, THE SECOND AMENDMENT
AND THIS THIRD AMENDMENT SHALL BE READ AND CONSTRUED AS ONE AND THE SAME
INSTRUMENT.


(C)           ANY REFERENCE IN ANY OF THE LOAN DOCUMENTS TO THE CREDIT AGREEMENT
SHALL BE A REFERENCE TO THE CREDIT AGREEMENT AS AMENDED BY THE FIRST AMENDMENT,
THE SECOND AMENDMENT AND THIS THIRD AMENDMENT.


(D)           THIS THIRD AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF OKLAHOMA AND OF THE UNITED STATES OF
AMERICA.


(E)           THIS THIRD AMENDMENT MAY BE SIGNED IN ANY NUMBER OF COUNTERPARTS
AND BY DIFFERENT PARTIES IN SEPARATE COUNTERPARTS AND MAY BE IN ORIGINAL OR
FACSIMILE FORM,

9


--------------------------------------------------------------------------------



EACH OF WHICH SHALL BE DEEMED AN ORIGINAL BUT ALL OF WHICH TOGETHER SHALL
CONSTITUTE ONE AND THE SAME INSTRUMENT.


(F)            THE HEADINGS HEREIN SHALL BE ACCORDED NO SIGNIFICANCE IN
INTERPRETING THIS THIRD AMENDMENT.


SECTION 14.             BINDING EFFECT.   THIS THIRD AMENDMENT SHALL BE BINDING
UPON AND INURE TO THE BENEFIT OF THE BORROWER, LENDERS AND THE ADMINISTRATIVE
AGENT AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, EXCEPT THAT THE BORROWER
SHALL NOT HAVE THE RIGHT TO ASSIGN ITS RIGHTS HEREUNDER OR ANY INTEREST HEREIN
EXCEPT AS CONTEMPLATED BY THE CREDIT AGREEMENT.

[The remainder of this page intentionally left blank.]

10


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have caused this Third Amendment to be executed
by their respective duly authorized officers on the Third Amendment Closing
Date, to be effective as of the Effective Date.

 

HILAND OPERATING, LLC,

 

a Delaware limited liability company

 

 

 

 

By:

/s/ Ken Maples

 

 

Name:

Ken Maples

 

 

Title:

Chief Financial Officer,
Vice President - Finance and Secretary

 

 

 

 

 


--------------------------------------------------------------------------------


 

MIDFIRST BANK,

 

in its capacity as the Administrative Agent

 

 

 

 

 

 

 

By:

/s/ James P. Boggs

 

 

     James P. Boggs

 

 

     Senior Vice President

 

Address:

 

MidFirst Bank

 

MidFirst Plaza

 

501 N.W. Grand Blvd., Suite 100

 

Oklahoma City, Oklahoma 73118

 

Attention:  James P. Boggs

 

Telephone No.: (405) 767-7115

 

Telecopy No.:  (405) 767-7120

 

e-mail:  james.boggs@midfirst.com

 


--------------------------------------------------------------------------------


 

MIDFIRST BANK,

 

in its capacity as a Lender

 

 

 

 

 

 

 

By:

/s/ James P. Boggs

 

 

     James P. Boggs

 

 

     Senior Vice President

 

Address:

 

MidFirst Bank

 

MidFirst Plaza

 

501 N.W. Grand Blvd., Suite 100

 

Oklahoma City, Oklahoma 73118

 

Attention:  James P. Boggs

 

Telephone No.: (405) 767-7115

 

Telecopy No.: (405) 767-7120

 

e-mail:  james.boggs@midfirst.com

 

 

 

 

 

By:

/s/ Morgan Mongold

 

 

     Morgan Mongold

 

 

     Lending Officer

 

 

 

Telephone No.: (405) 767-7104

 

e-mail:  morgan.mongold@midfirst.com

 


--------------------------------------------------------------------------------


 

BANK OF AMERICA, N.A.

 

 

 

 

 

 

By:

/s/ Stephen T. Hoffman

 

Name:

Stephen T. Hoffman

 

Title:

Managing Director

 


--------------------------------------------------------------------------------


 

SOCIETE GENERALE

 

 

 

 

 

 

By:

/s/ Elena Robciuc

 

Name:

 Elena Robciuc

 

Title:

 Director

 


--------------------------------------------------------------------------------


 

BANK OF SCOTLAND

 

 

 

 

 

 

By:

/s/ Karen Weich

 

Name:

 Karen Weich

 

Title:

 Vice President

 


--------------------------------------------------------------------------------


 

FORTIS CAPITAL CORP.

 

 

 

 

 

By:

/s/ David Montgomery

 

Name:

David Montgomery

 

Title:

Senior Vice President

 

 

 

 

 

By:

/s/ Deirdre Sanborn

 

Name:

Deirdre Sanborn

 

Title:

Senior Vice President

 


--------------------------------------------------------------------------------


 

COMPASS BANK

 

 

 

 

 

 

By:

/s/ Kathleen J. Bowen

 

Name:

 Kathleen J. Bowen

 

Title:

 Senior Vice President

 


--------------------------------------------------------------------------------


 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

 

By:

/s/ Tyler Fauerbach

 

Name:

 Tyler Fauerbach

 

Title:

 Vice President

 


--------------------------------------------------------------------------------


 

BANK OF OKLAHOMA

 

 

 

 

 

 

By:

/s/ Mike Weatherholt

 

Name:

 Mike Weatherholt

 

Title:

 Officer

 


--------------------------------------------------------------------------------


ANNEX A

 

ACKNOWLEDGMENT OF GUARANTORS


--------------------------------------------------------------------------------